DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 8,006,698) in view of David (US 2012/0103330).
As to claim 1, Boehm discloses a nebulizer comprising an aerosol generator (2), a nebulizing chamber (3), and an outlet (8), wherein the aerosol generator (2) is configured to release an aerosol into the nebulizing chamber (3) (Column 2, lines 59-65) and the outlet (8) is configured to allow removal of the aerosol from the nebulizing chamber (3) (Column 3, lines 8-12), wherein the aerosol generator includes an annular 
However, Boehm fails to disclose a nebulizer wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer.
David discloses an improvement integrated into a nebulizer (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), said wetting surface being provided on a plastic component (Paragraph 168, The container may be of a plastic material), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 181, The coating is applied to all surfaces), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the improved structure of David, providing the nebulizer to include a wetting surface is provided in the nebulizing chamber (Boehm, 3) (David, Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function), wherein the annular aerosol guide (Examiner’s Annotated Figure 1) is defined by the inner wall comprising the wetting surface (David, Paragraph 181, The coating is applied to all surfaces), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function), in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm with the disclosures of David, providing the device to be of a plastic material (David, Paragraph 168, The container may be of a plastic material), and thereby providing said wetting surface on a plastic component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    715
    580
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Boehm in view of David discloses the nebulizer according to claim 1, wherein the aerosol generator (2) comprises a nozzle (10).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of David, further in view of Wunderlich (US 5,957,389).
Regarding claim 3, Boehm in view of David discloses the nebulizer according to claim 1, but fails to disclose a nebulizer wherein the nebulizing chamber (3) comprises an aerosol guide which connects the aerosol generator (2) to the outlet (8), and the aerosol guide comprises the wetting surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David with the disclosures of Wunderlich, further providing the nebulizing chamber (Boehm, 3) to include an aerosol guide (Wunderlich, 6), which connects the inlet (aerosol generator (Boehm, 2)) to the outlet (Boehm, 8) (Wunderlich, Column 2, lines 23-28), in order to avoid excessively large droplets from moving through the device, and therefore increase the yield of withdrawable aerosol, as disclosed by Wunderlich (Column 2, lines 28-34).
David discloses wetting all surfaces of a nebulizer which an aerosol passes (Paragraph 181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of David and Wunderlich with the disclosures of David, providing the aerosol guide (Wunderlich, 6) to include the wetting surface, in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
As to claim 4, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 3, wherein a surface of the aerosol guide (Wunderlich, 6) comprises the wetting surface (David, Paragraph 181, lines 26-31; All surfaces of the aerosol guide by which the aerosol passes are wetted). 
As to claim 5, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 3, wherein an edge of the aerosol guide (Wunderlich, 6) comprises the wetting surface (David, Paragraph 181, lines 26-31; All surfaces and edges of the aerosol guide by which the aerosol passes are wetted).
As to claim 6, Boehm in view of David and Wunderlich discloses the nebulizer according to claim 1, wherein the aerosol generator (Boehm, 2) includes an aerosol .

Claims 1, 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich (US 5,957,389) in view of David.
As to claim 1, Wunderlich discloses a nebulizer comprising an aerosol generator (3), a nebulizing chamber (1), and an outlet (4), wherein the aerosol generator (3) is configured to release an aerosol into the nebulizing chamber (3) (Column 1, lines 51-57) and the outlet (4) is configured to allow removal of the aerosol from the nebulizing chamber (3) (Column 1, lines 57-58), wherein the aerosol generator includes an aerosol guide (6), defined by an inner wall and an outer wall (Figure 2A, The inner and outer walls of 8).
However, Wunderlich fails to disclose the aerosol guide being annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol guide annular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the particular configuration is critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Wunderlich further fails to disclose a nebulizer that wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the aerosol generator includes an annular aerosol guide defined by an inner wall comprising the wetting surface and an outer wall, 
David discloses an improvement integrated into a nebulizer (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), said wetting surface being provided on a plastic component (Paragraph 168, The container may be of a plastic material), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 181, The coating is applied to all surfaces), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the improved structure of David, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Wunderlich, 1) (David, Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), wherein the wetting surface is configured to be wetted by the aerosol comprising a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the device to be of a plastic material (David, Paragraph 168, The container may be of a plastic material), and thereby providing said wetting surface on a plastic component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Wunderlich in view of David discloses the nebulizer according to claim 1, wherein the nebulizing chamber (1) has a delimiting wall (5) which comprises the wetting surface (David, Paragraph 181, The coating is applied to all surfaces by which the aerosol passes; The aerosol passes the flue).
Regarding claim 8, Wunderlich in view of David discloses, wherein an area of the nebulizing chamber comprises a filter area (the area about impact face 7), and the filter area comprises the wetting surface (David, Paragraph 181, The coating is applied to all surfaces by which the aerosol passes; The aerosol passes the filter area). 
Regarding claim 9, Wunderlich in view of David discloses, wherein the nebulizer chamber (1) comprises a baffle surface (7), and the baffle surface comprises the wetting surface (David, Paragraph 181, The coating is applied to all surfaces by which the aerosol passes; The aerosol passes the baffle surface). 
Regarding claim 10, Wunderlich in view of David discloses the nebulizer according to claim 1, wherein the nebulizing chamber comprises a reservoir (2), the aerosol generator is configured to cooperate with the reservoir (2) (Column 1, lines 51-54), and the reservoir comprises the wetting surface (David, Paragraph 181, The coating is applied to all surfaces by which the aerosol passes; The aerosol passes the reservoir surface).
As to claim 11, Wunderlich discloses a method for producing a nebulizer having a wetting surface, which comprises the steps of:
producing a nebulizer comprising an aerosol generator (3), a nebulizing chamber (1), and an outlet (4), (Column 1, lines 51-57), said aerosol generator (3) being configured to release an aerosol into the nebulizing chamber (1) (Column 1, lines 51-57) and the outlet (4) being configured to allow removal of the aerosol from the nebulizing chamber (1) (Column 1, lines 57-58);
wherein the aerosol generator includes an aerosol guide (6) defined by an inner wall and an outer wall (Figure 1).
However, Wunderlich fails to disclose the aerosol guide being annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the aerosol guide annular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the particular configuration is critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer.
David discloses an improvement integrated into a nebulizer (100), wherein a wetting surface is provided in a nebulizing chamber (Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), said wetting surface being provided on a plastic component (Paragraph 168, The container may be of a plastic material), said wetting surface being provided by fluorination (Paragraph 110, A compound of the coating is fluorinated) wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function), wherein the annular aerosol guide is defined by the inner wall comprising the wetting surface (Paragraph 181, The coating is applied to all surfaces), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the improved structure of David, providing the nebulizer to include a wetting surface provided in the nebulizing chamber (Wunderlich, 1) (David, Paragraph 181, lines 26-31, A diamond like glass coating may be applied to all surfaces along the flow path of a drug; Paragraph 110, the diamond-like glass coating is further combined with a fluorinated compound), said wetting surface being provided by fluorination (David, Paragraph 110, A compound of the coating is fluorinated), wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface (The prescribed structure provides for the claimed function), wherein the annular aerosol guide (as modified) is defined by the inner wall comprising the wetting surface (David, Paragraph 181, The coating is applied to all surfaces), and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer (The prescribed structure provides for the claimed function), in order to minimize residual drug adhering to the surfaces of the device, as disclosed by David (Paragraph 181, lines 28-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wunderlich with the disclosures of David, providing the device to be of a plastic material (David, Paragraph 168, The container may be of a plastic material), and thereby providing said wetting surface on a plastic component, since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.
Regarding claim 19, Wunderlich in view of David discloses the device of claim 1, wherein the wetting surface comprises a fluorinated wetting surface (David, Paragraph 112). 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich in view of David, further in view of Varanasi (US 2009/0283611).
Regarding claims 13-18, Wunderlich in view of David discloses the nebulizer according to claim 1.
However, Wunderlich in view of David fails to disclose a nebulizer wherein the wetting surface has
a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006.
Varanasi discloses the general condition of selecting a surface material in order to provide for a desired contact angle (Paragraph 38, line 13), and surface roughness (Paragraph 42, lines 1-5). While Varanasi fails to disclose the claimed ranges, Applicant has made no disclosure that the claimed range is critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time of this invention to modify Wunderlich in view of David to feature surfaces with the claimed surface tensions and surface roughnesses, thereby providing the desired contact angle, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.

a surface tension between 35 and 400 millinewtons per meter
or a surface tension between 44 and 73 millinewtons per meter
or a surface tension between 50 and 72 millinewtons per meter
or an average surface roughness value between 6.3 and 0.006 or between 1.6 and 0.01 or between 0.5 and 0.006
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R. DANDRIDGE/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752